 In the Matter of CRESCENTTOWING AND SALVAGECo., INC., EIIPLoYE1iandSEAF.IRERS INTERNATIONALUNION, AFL, PETITIONERIn the Matter ofCRESCENT TOWING ANDSALVAGECo., INC.,EMPLOYERandNATIONAL MARITLIIE UNION, CIO, PETITIONERCases tl%os. 15-R-17.9 and 15-R-1774, respectively.Decided October30, 1946M, r. J. G. Lamnan,of New Orleans, La., for the Employer.Dlr. J. S. IV/iite,of New Orleans, La., for the SIU.Messrs. R. A. Sessu'ImandR. A. Braid,of New Orleans, La., for theNMU.Mr. R. G. Piada,of New Orleans, La., for the MEBA.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a consolidated hearing in the above-entitled cases was held at New Orleans, Louisiana, on August 13, 1946,before C. Paul Barker, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCrescent Towing and Salvage Co., Inc., is a Louisiana corporationwith its main offices in New Orleans, Louisiana.The Employer isengaged in the business of operating tow boats in the harbor of thecity of New Orleans, which move ocean-going ships and- barges, andassist ships in docking and leaving the docks.The Employer operatesthree tug boats, the "Port Allen," the "Port Hudson," and the "Hum-rick."Two of these tugs are Diesel-powered- and the other steampowered.A fourth steam-powered tug, the "Patapsco," was recentlypurchased by the Employer, but was not in operation at tFie time of71 N. L R B., No. 72..479717734-47-vol. 71-320 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing.The Employer also owns a barge, which is not involvedin this proceeding.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDSeafarers International Union, herein called the SIU, is a labororganization affiliated with the American Federation of Labor, claim-ing to represent employees of the Employer.National Maritime Union, herein called the NMU, is a labor organi-zation affiliated with the Congress of Industrial Organizations, claim-ing to represent employees of the Employer.Marine Engineers Beneficial Association, No. 12, herein called theMEBA, is a labor organization affiliated with the Congress of Indus-trial Organizations, claiming to represent employees of the Employer.'III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize any of the labor organizations asthe exclusive bargaining representative of employees of the Employeruntil the labor organizations have been certified by the Board inappropriate units.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe SIU contends that all employees, both licensed and unlicensed,employed aboard the tug boats operated by the Employer, constitutean appropriate bargaining unit.The NMU contends that the appro-priate unit should be comprised of all unlicensed personnel.TheMEBA seeks a unit confined to all licensed engineers. The Employermaintained that the unit sought by the SIU is inappropriate, butmade no objection to the positions taken by the NMU and the MEBA.On each of its tug boats, the Employer has two licensed masters andtwo licensed engineers, each of whom has the authority to hire anddischarge the unlicensed personnel under his respective supervision.Although under Federal navigation law it is not required that licensedmasters and engineers be employed on Diesel tugs, it is the policy ofthe Employer that its masters and engineers be licensed, whether theywork aboard steam or Diesel-powered boats.The Board has con-1MEBA filed a motion to intervene which was granted by the hearing officer. NationalOrganization Masters, Mates,and Pilots of America,Local 15, was duly served with noticeof hearing but did not appear. CRESCENT TOWING AND SALVAGE CO., INC.481sistently held that licensed and unlicensed maritime personnel maynot be included in the same bargaining unit.2We therefore find thatthe unit sought by the SIU is inappropriate and that the unit of un-licensed personnel requested by the NMU is appropriate for the pur-poses of collective bargaining.As for the licensed personnel, it isapparent that the respective qualifications and duties of the mastersand the engineers are so substantially different as to warrant theestablishment of separate bargaining units for each group.3Accord-ingly, we find that each of the following groups constitutes a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act:(1)All unlicensed personnel employed by the Employer on itstug boats.(2)All licensed engineers employed by the Employer on its tugboats.(3)All licensed masters employed by the Employer on its tugboats.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Crescent Towing and SalvageCo., Inc., New Orleans, Louisiana, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the unitsfound appropriate in Section IV, above,4 who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the elections, to determine :1.Whether the employees in Unit (1), described in Section IV,above, desire to be represented by Seafarers International Union,3Matter of Labe Tankers Corporation,64 N L R. B. 281 ;Matter of Steamer ServiceCompany,58N L R B 632, citing NL. R. B. V. Delaware-New Jersey Perry Company,128F. (2d) 130 (C C A. 3).3Matter of Standard Oil Company of California,67 N. L R. B 506;Matter of NicholsonTransit Company,65 N. L. R B. 418;Matter of Tide Water Associated Oil Company,38N. L R. B. 582;Matter of A. H. Bull Steamship Company,,36 N L. R. B. 994Inasmuch as the tug boat "Patapsco," which was recently purchased by the Employer,will become a part of its regular fleet, the personnel of this boat shall be eligible lo vote inthe elections if it is in operation at the time the elections are held717734-46-vol. 71-31 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL, or by National Maritime Union, CIO, for the, purposes of col-lective bargaining, or by neither ;2.Whether the employees in Unit (2), described in Section IV,above, desire to be represented by Seafarers International Union,AFL, or by Marine Engineer Beneficial Association, No. 12, CIO, forthe purposes of collective bargaining, or by neither;3.Whether or not the employees in Unit (3), described in SectionIV, above, desire to be represented by Seafarers International Union,AFL, for the purposes of collective bargaining.